Citation Nr: 1756301	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  07-39 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for right wrist disability.

2. Entitlement to an increased evaluation for depressive/anxiety disorder, currently rated as 50 percent disabling.

3. Entitlement to an evaluation greater than 20 percent prior to June 18, 2013, greater than 40 percent for the period June 18, 2013 to September 13, 2016, and greater than 20 percent from September 13, 2016, for degenerative disc disease, lumbar spine.

4.  Entitlement to an increased evaluation for osteoarthritis, right knee, currently rated as 10 percent disabling.

5.  Entitlement to an increased evaluation for osteoarthritis, left knee, post-op arthroscopy, currently rated as 10 percent disabling.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 2003 to February 2004, with subsequent Army Reserve service from March 2004 to October 2016.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from Department of Veterans Affairs (VA) regional office (RO) rating decisions of February 2006, December 2006, and January 2017.  The February 2006 rating determination was made by the RO in Huntington, West Virginia.  The Louisville, Kentucky RO subsequently acquired jurisdiction.

The Veteran testified at a July 2010 Board video hearing before a veterans law judge (VLJ).  A transcript of the hearing is of record.  In August 2017, the Veteran was notified of his right to request another Board hearing on the basis that the VLJ who conducted the July 2010 hearing is no longer employed by the Board.  By a filing of September 2017, the Veteran indicated that he did not wish to reschedule a Board hearing.  The case has been assigned to the undersigned VLJ.

The Board remanded this matter in May 2011.

The Veteran's right wrist claim was most recently adjudicated by an April 2017 supplemental statement of the case, which declined to reopen the claim on the basis that no new and material evidence had been submitted following a final rating decision of February 2006 that denied service connection.  Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed.  See 38 U.S.C. § 7105(c) (2012).  An exception provides that VA shall reopen a disallowed claim if new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C. § 5108 (2012).  The Veteran was denied service connection for a right wrist disability by a rating decision of January 2005.  The Veteran's April 2005 statement seeking "reconsideration" was construed as a request to reopen and not a notice of disagreement.  A rating decision of February 2006 reopened and denied the claim.  Following the rating decision of February 2006, the Veteran filed a notice of disagreement in September 2006.  A statement of the case (SOC) was issued in October 2007, and the Veteran filed a substantive appeal (VA Form 9) in December 2007.  Having been timely appealed, the February 2006 rating decision did not become final, and there is no need for the Veteran to reopen the claim based on new and material evidence.

While the issue of an increased evaluation for service-connected degenerative disc disease of the lumbar spine was on appeal, the RO found additional complications and granted service connection for radiculopathy of the left and right lower extremities.  The Veteran's ratings for radiculopathy of the left and right lower extremities are ancillary to his degenerative disc disease of the lumbar spine for which a higher rating is sought.  Similarly, the rating for instability of left knee osteoarthritis (see rating decision of January 2017) is ancillary to the Veteran's osteoarthritis of the left knee.  The Veteran has not expressed disagreement with these decisions and they are not before the Board.  

The paperless record of Legacy Content Manager Documents (formerly Virtual VA) and the Veterans Benefits Management System (VBMS) has been reviewed.

The issues of entitlement to service connection for a right wrist disability and entitlement to increased evaluations for degenerative disc disease of the lumbar spine and associated radiculopathy of right and left lower extremities, osteoarthritis of the right knee, osteoarthritis of the left knee, and instability of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).




FINDING OF FACT

In October 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal as to entitlement to an increased evaluation for a depressive/anxiety disorder is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by an appellant through an authorized representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

By a filing of October 2011, the Veteran's representative indicated that the Veteran wished to withdraw the issue of entitlement to an increased rating for depressive/anxiety disorder pending before the Board.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2017).  In the present case, because the Veteran has withdrawn this appealed issue through his authorized representative, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal.






ORDER

The appeal as to entitlement to an increased evaluation for depressive/anxiety disorder (also claimed as bipolar disorder) associated with degenerative disc disease, lumbar spine is dismissed.


REMAND

Evaluation of Low Back and Knees

The Veteran underwent a VA examination of his back in September 2016.  The limitation of forward flexion (40 degrees) and extension (25 degrees) was outside of normal range.  The examiner noted the Veteran's report of flare-ups brought on by lifting and found that the Veteran would have additional limitation during a flare-up, manifested primarily by pain and difficulty continuing joint movement.  The examiner was unable to say "without resort to mere speculation" whether pain, weakness, fatigability, or incoordination significantly limit functional ability with flare-ups.  The examiner explained that additional loss of range of motion could not be ascertained because "the primary disability is related to pain and loss of repetitive use rather than loss of range of motion."  See VA examination report of September 2016.

In Sharp v. Shulkin, No. 16-1385, decided September 6, 2017, the United States Court of Appeals for Veterans Claims (the Court) clarified the responsibilities of a VA examiner and the Board when an examiner is asked to provide an opinion as to additional functional loss during flare-ups of musculoskeletal disability pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  Case law and VA guidelines anticipate that examiners will offer flare-up opinions based on estimates derived from information procured from relevant sources, including lay (non-expert) statements.  An examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  Sharp found a VA examination to be inadequate because the examiner, although acknowledging that the appellant was not then suffering from a flare of any of his conditions, failed to ascertain adequate information, such as frequency, duration, characteristics, severity, and functional loss, regarding the flare-ups by alternative means.  The Board will remand for a VA examination that follows the guidelines of Sharp.  Furthermore, the Board's remand of May 2011 requested that the VA examiner provide an opinion as to the degree of any additional loss of range-of-motion of the lumbar spine and knees due to pain on use or during flare-ups.  Remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the Board's remand order.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Remand is also necessary in light of Correia v. McDonald, 28 Vet. App. 158, 169- 170 (2016), which held that an adequate VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and with range-of-motion measurements of the opposite undamaged joint.  The September 2016 VA examination report for the back does not reflect joint testing for pain on both active and passive motion.

Moreover, the report contains unclear information.  The examiner found, on the one hand, that the Veteran had had acute signs and symptoms due to intervertebral disc syndrome (IVDS) that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  On the other hand, when asked to select the total duration over the past 12 months, the examiner found "no episodes of bed rest during the past 12 months."  The Veteran should be afforded a new examination.  See 38 C.F.R. § 3.326 (2017).

In September 2016, the Veteran also underwent a VA examination for the knees and lower legs.  As with the back examination, the report relating to the knees notes the Veteran's description of knee flare-ups, but the examiner was unable to estimate the additional loss of range of motion caused by flare-ups without resort to mere speculation, because "the primary disability is related to pain and loss of repetitive use rather than loss of range of motion."  There was no joint testing for pain on both active and passive motion.  A remand of the Veteran's claims for increased ratings for his disabilities of the left knee and right knee is warranted in light of Sharp and Correia.
Right Wrist

VA has not secured a nexus opinion with respect to Veteran's service-connection claim for a right wrist disability.  VA must provide a medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, but (4) the competent medical evidence on file is not sufficient for VA to make a decision on the claim.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  The third factor has been held to have a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has been diagnosed with carpel tunnel syndrome of the right wrist.  See February 2017 Social Security Administration (SSA) record.  The Veteran asserts that he had right wrist symptoms during service in 2004 and that he was given a "line of duty statement" for carpal tunnel syndrome of both wrists in 2004 prior to discharge.  See transcript of July 2010 Board hearing.  The Veteran's service treatment records note no complaints or diagnosis of a right wrist disability.  There is no exit examination of record relating to the Veteran's separation from service in February 2004.  Medical records of June 2004 and September 2004 diagnosed wrist strain and wrist pain, respectively, without specifying the left and/or right wrist.  See June 2004 and September 2004 records of Dr. J. G.  A VA general medical examination of October 2006 noted that the Veteran was not reporting a right wrist condition at that time.  No nexus opinion was offered.

Service connection for certain specified chronic diseases, including organic diseases of the nervous system such as carpel tunnel syndrome, may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.§§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Under the "low threshold" standard of McLendon, a medical examination and opinion are needed to determine the likelihood of a nexus between the Veteran's current disability of the right wrist and the right-wrist symptoms noted within one year of the Veteran's separation from service.   See 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:


1. Undertake appropriate development to obtain any outstanding VA or private treatment records relating to the remanded claims.

2. Schedule the Veteran for appropriate VA medical examinations to assess the orthopedic manifestations of his disabilities of the lumbar spine, left knee, and right knee, including all neurological manifestations.  The Veteran's virtual claims file must be made available for the examiners' review prior to the examinations.  All testing deemed necessary to rate the low back and knee disabilities under the criteria of the VA rating schedule must be conducted and the results reported in detail.

Regarding the orthopedic manifestations, the examiners are asked to indicate the point during range-of-motion testing that motion is limited by pain.  The examiners should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing for the back and the knees.  If an examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should explain why.

The examiners should describe the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology and/or is evidenced by visible behavior such as facial expression or wincing.

The examiners should express an opinion as to whether pain or other manifestations during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiners should portray the degree of any additional range-of-motion loss due to pain on repeated use or during flare-ups.  If no estimate can be provided, the examiners should provide a sufficiently detailed explanation as to why.

If the Veteran is not suffering from a flare-up of his back or knee disabilities at the time of the examination, the examiners must attempt to ascertain information, such as frequency, duration, characteristics, severity, and functional loss, regarding any flare-ups by alternative means and to estimate the functional impact of any flare-ups in terms of range of motion on the basis of that information.

A rationale for the opinions in the report(s) must be provided.

3. Schedule the Veteran for an appropriate VA medical examination to determine the current severity of his claimed right carpal tunnel syndrome or other right wrist disability.  The Veteran's virtual claims folder must be made available to the examiner for review prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must render an opinion as to the following:

a) Whether the Veteran has suffered from a right wrist disability, to include carpal tunnel syndrome, at any time since the filing of the service connection claim in March 2004 to the present, even if now resolved;

b) Whether right wrist carpel tunnel syndrome or other organic disease of the nervous system of the right wrist manifested in active service or to a compensable degree within one year of the Veteran's discharge from active service;

c) If a right wrist disability is diagnosed, whether the disability is at least as likely as not related to the Veteran's service;

d) If a right wrist disability is diagnosed, whether it is at least as likely as not that the disability is due to or caused by a service-connected disability; and

e) If a right wrist disability is diagnosed, whether it is at least as likely as not that the disability is aggravated by a service-connected disability.  Aggravation in this context is an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's right wrist disability prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are due to service-connected disability(ies).

A rationale for all opinions expressed must be provided.

4. Review the claims file to ensure that the requested development is completed to the extent possible, and arrange for any additional needed development.  Then readjudicate the remanded claims.  If any benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case, and provide the Veteran and his representative with the requisite period of time in which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


